Citation Nr: 1046901	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability of the left 
shoulder, to include acromioclavicular degenerative joint disease 
and chronic dislocations.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In January 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

In October 2009, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2010, the Veteran submitted additional argument in 
support of the claim on appeal with a specific request that the 
case be remanded to the agency of original jurisdiction (AOJ) for 
adjudication.  The record also contains an expert medical opinion 
that was received in August 2010.  The Veteran has a right to 
have the additional evidence and argument considered by the AOJ.  
38 C.F.R. § 20.1304(c) (2010).  

In light of the Veteran's September 2010 statement, the Board has 
recharacterized the issue on appeal to include consideration of 
service connection for chronic dislocations of the left shoulder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the Board should 
consider alternative current diagnoses within the scope of the 
filed claim).  The Board has also determined that the current 
record does not contain all the evidence required for a decision 
on the expanded claim, and a new VA examination and medical 
opinion should be provided upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the etiology of the 
claimed left shoulder disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail.  

After the examining the Veteran and reviewing 
the claims folder, including service 
treatment records, the examiner should 
address the following questions:

a)  Did chronic left shoulder dislocations 
clearly and unmistakably exist prior to 
entrance into active duty service, based on 
the one instance of left shoulder dislocation 
in October 1962?  Alternatively, if the 
examiner finds that chronic left shoulder 
dislocations only possibly or more likely 
than not preexisted service, the examiner is 
requested to address question #3.

b)  If chronic left shoulder dislocations 
clearly and unmistakably preexisted service, 
does the evidence clearly and unmistakably 
show that this disability did not undergo an 
increase in severity, beyond natural 
progression, during service?

c)  If there is no clear and unmistakable 
evidence of a chronic dislocating left 
shoulder prior to service, is it at least 
as likely as not (i.e., a 50 percent or 
greater likelihood) that the claimed 
chronic dislocations are etiologically 
related to service, or were manifest within 
one year following service?

d)  Is it at least as likely as not 
(i.e., a 50 percent or greater 
likelihood) that any currently present left 
shoulder acromioclavicular joint degenerative 
joint disease is etiologically related to any 
incident of active duty service, including 
the Veteran's left shoulder injury in 1966?

The examiner should include a full rationale 
for any opinion expressed.  

2.  Readjudicate the Veteran's claim with 
consideration of all evidence, including that 
received since the supplemental statement of 
the case (SSOC) in February 2010.  If the 
claim remains denied, the AOJ should issue a 
SSOC before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


